UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7901



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE L. BOSTON, III,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-99-98, CA-00-962)


Submitted:   March 12, 2003                 Decided:   March 27, 2003


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie L. Boston, III, Appellant Pro Se.    OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie L. Boston, III, seeks to appeal the district court’s

May 31, 2002, order and judgment accepting the magistrate judge’s

May 2, 2001, report and recommendation and denying relief on

Boston’s 28 U.S.C. § 2255 (2000) motion, and the district court’s

October 21, 2002, order denying Boston’s motion for reconsideration

and non-publication. We have independently reviewed the record and

cannot conclude that reasonable jurists would find the district

court’s rulings debatable.   Accordingly, we grant Boston’s pending

motion   for   non-publication   of       this   Court’s   opinion,   deny   a

certificate of appealability, and dismiss the appeal.             28 U.S.C.

§ 2253(c) (2000);     Miller-El v. Cockrell,               U.S.   , 2003 WL

431659, at *11 (U.S. Feb. 25, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid in the

decisional process.




                                                                  DISMISSED




                                      2